Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1654
                        Lower Tribunal No. 20-502
                          ________________


                            K.M., a juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

      Carlos J. Martinez, Public Defender, and John Eddy Morrison,
Assistant Public Defender, for appellant.

    Ashley Moody, Attorney General, and Asad Ali, Assistant Attorney
General, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
      Following a juvenile delinquency adjudicatory hearing held on October

14, 2021, 1 the trial court found K.M. committed a delinquent act, withheld

adjudication of delinquency and issued a judicial warning. K.M. appeals,

contending that the trial court erred in directing that the witnesses would

testify remotely by use of videoconferencing technology.         K.M. properly

preserved this issue for appeal, filing a written objection to the trial court’s

decision to allow witnesses to testify remotely. The trial court overruled

K.M.’s objection without making any case-specific findings of necessity for

proceeding in this manner.



1
  At the time of the adjudicatory hearing, In re Comprehensive COVID-19
Emergency Measures for Florida Trial Courts, Fla. Admin. Order AOSC20-
23, Amend. 13 (May 6, 2021) was in effect. This administrative order of the
Florida Supreme Court provided, inter alia:
      • “The presiding judge in all cases must consider the constitutional
      rights of crime victims and criminal defendants and the public’s
      constitutional right of access to the courts.” Id. at 3.
      • “[J]uvenile delinquency cases shall be conducted remotely if ordered
      by the chief judge or the presiding judge or, if not, must be conducted
      in person.” Id. at 14.
      • “[A] proceeding shall be conducted in person if the chief judge or
      presiding judge, in consultation with the chief judge, determines that
      remote conduct of the proceeding . . . [i]s inconsistent with the United
      States or Florida Constitution, a statute, or a rule of court that has not
      been suspended by administrative order.” Id. at 15.

See also In re COVID-19 Health and Safety Protocols and Emergency
Operational Measures for Florida Appellate and Trial Courts, Fla. Admin.
Order AOSC21-17, Amend. 1 (July 29, 2021).

                                       2
     In light of our recent decisions in M.D. v. State, No. 3D21-1147, 2022

WL 2334996 (Fla. 3d DCA June 29, 2022) and J.T.B. v. State, Nos. 3D21-

577, 3D21-537, 3D21-2038, & 3D21-1549, 2022 WL 2334940 (Fla. 3d DCA

June 29, 2022), which are indistinguishable in all material respects from the

instant case, we reverse the adjudicatory order and remand for a new

adjudicatory hearing and for further proceedings consistent with M.D. and

J.T.B.

     Reversed and remanded.




                                     3